1. While each judgment of the commission in a zoning case is quasi-judicial, I do not think that it was the intention of the legislature to preclude a reconsideration of the denial of a zoning application in view of changed conditions. The petitioners in certiorari here fail to how that there had been no change in conditions and circumstances since the denial of the first application. 168 A.L.R. 127 (e).
2. The petitioners in certiorari contend that the action of the commission was illegal, because it was not the intention of the charter or ordinances to treat any one individual lot as an "area"; that each "area" set up by the commission had to be treated as a whole; and that 50% of the residents of the "area" have to petition for a change. Even if this contention is correct, the petition for certiorari alleges that notices were given in accordance with the charter and ordinances, and it would seem, if that is true, that the procedure was proper because everyone interested was given an opportunity to object, and the commission could have acted on its own motion without a petition. *Page 676